PER CURIAM.
This is an original proceeding in mandamus. Petitioner, a prisoner in the Florida State Prison, desires to file a suit for dissolution of marriage in Duval County, Florida, but is unable to pay the $19.00 filing fee.
An alternative writ was issued. In his return, the Clerk of the Circuit Court refers to Fla.Stat. § 57.081, F.S.A., authorizing a suit for divorce without payment of the filing fee if a certificate of insolvency has been obtained from the Circuit Court Clerk. The return alleges that the necessary certificate, based on affidavit of the petitioner and verified by an attorney, has not been filed. From the return, it further appears that the Legal Aid Association will provide an attorney for petitioner, so that the necessary steps may be taken to comply with the provision of Fla.Stat. § 57.081, F. S.A.
Upon return to the alternative writ, the alternative writ is discharged and the petition is dismissed without prejudice to the right of petitioner to proceed under Fla. Stat. § 57.081, F.S.A.
It is so ordered.
ADKINS, C. J., and ROBERTS, ERVIN, BOYD, McCAIN, DEKLE and OVERTON, JJ., concur. ■